Citation Nr: 1421807	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The appellant had active service from January 1955 to December 1956. 

This matter comes before the Board of Veterans' Appeals (the Board), on appeal from a February 2010 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Board denied the claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a joint motion for remand (Joint Motion) to vacate the May 2012 decision and remand the issue to the Board.  The Court granted the Joint Motion in March 2013, and the case has returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another medical opinion is needed to comply with the March 2013 Joint Motion instructions.  The current February 2010 VA medical opinion is inadequate, and the Veteran submitted an updated March 2014 medical opinion that must be considered.

The examiner is notified that any reports that hearing loss was continuous since service lack credibility.  In July 2007 and February 2010 reports, the Veteran dates his onset of hearing loss to the 1980s.  In February 2014, he dates the onset of hearing loss to active service.  Given the inconsistency in the Veteran's statements, the Board does not consider any assertion of continuous hearing loss since service credible.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request ongoing VA audiology treatment records beginning in January 2010 and associate those records with the claims folder.  

2.  After associating any updated VA audiology records with the claims folder, contact a state licensed audiologist for a nexus medical opinion on the claimed hearing loss.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled.)

The examiner should indicate whether it at least as likely as not (50 percent or greater probability) that the current hearing loss in either ear is related to in-service noise exposure.  The examiner must consider the Veteran's reports of in-service noise exposure, post service noise exposure as a musician, and his reports of hearing loss manifesting in the early 1980s.  Again, to the extent the Veteran is claiming continuity of hearing loss symptoms since service, he is not credible.  

The examiner must provide a rationale for the opinion with specific consideration to the February 2014 private audiology nexus opinion.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the RO/AMC should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If a benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



